Title: To John Adams from Alexander Townsend, 2 April 1818
From: Townsend, Alexander
To: Adams, John


				
					Dr. Sir,
					Boston 2 Apr: 1818.
				
				I take the liberty to request, that you wd. at your leisure favour me wh. the chronology of the events of your life. Unless your own hand does this, I fear it will be done but imperfectly. Me it wd. cost some research. Many who have them in memory, have not your ability to put them on paper. I am aware, you never can become your own biographer. A life spent in forming materials for history, has little time to spare for the writing it. But may not part of your hours be now usefully given to doing what no one living can do so well, furnishing data for future biography or history? I shd. be proud to be the depository of such a paper. But if this note prompts to the writing it, confide it, when written, to whom you may, I shall be satisfied, that in prompting it “I have done the state some service.”Speakg. of the administration in which, thanks to your discernment & kindness, he bore a distinguished part, and of its transcendent merit as compared wh. those that followed, Mr. Dexter once complained to me of the injustice of contemporaries in their estimation of its relative worth. “History” was the answer, “will do it justice.” “That depends on who writes history,” he replied and terminated the conversation. To furnish history with the facts correctly, is a precaution for a faithful narrative, that I hope your wisdom is not above taking. A precaution that may be expedient, if not necessary; and your fame, pardon me for saying it, needs no other precaution.I am grateful for what you have said of James Otis; but shd. be more so, wd. you enable some one hereafter to do equal justice to a greater character.With the most Sincere and profound / respect, yr. obliged humb. Servt.
				
					A. Townsend.
				
				
			